                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JERMAINE WATERS,                                     )
                                                         )
                            Plaintiff,                   )
                                                         )
    vs.                                                  )    Case No. 16-CV-617-NJR-DGW
                                                         )
    CHRISTINE BROWN and                                  )
    UNKNOWN PARTY,                                       )
                                                         )
                            Defendants.                  )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Donald G. Wilkerson (Doc. 61), which recommends that this Court grant the

motion for summary judgment (Doc. 58) filed by Defendant Christine Brown. The Report and

Recommendation was entered on October 1, 2018. Plaintiff Jermaine Waters (“Waters”) has not

filed any objection to the Report and Recommendation. 1

          Waters, a former inmate in the custody of the Illinois Department of Corrections, filed this

case on June 7, 2016 (while he was still in prison), asserting that his constitutional rights were

violated by various defendants. Following a threshold review of the complaint, Waters was

allowed to proceed on the following claim: an Eighth Amendment deliberate indifference claim

against Defendants Nurse Kelly Loucks, Dr. Dennis Els, Nurse Tracy Peek, Healthcare

Administrator Christine Brown, and unknown medical personnel, for failing to treat and


1
  On October 2, 2018, the Clerk’s Office mailed Jermaine Waters a copy of the Report and Recommendation
(Doc. 61) to 6453 S. Campbell, Chicago, IL 60629. This has been his address since he notified the Court on June
28, 2016 (Doc. 10). On October 22, 2018, the Court received notice that the mail sent to this address was returned
as undeliverable (Doc. 62). Specifically, the parcel was marked “Return to Sender; Attempted—Not Known—
Unable to Forward” (Doc. 62, p. 1). At the beginning of his case, Waters was advised of his continuing obligation
to keep the Court informed of any change in address. He was further warned that the Court “will not
independently investigate [his] whereabouts” and “[f]ailure to [notify the Court of a change in address] may
result in dismissal of this action for want of prosecution.” (Doc. 4).


                                                  Page 1 of 3
delaying treatment of his glaucoma (Doc. 13). On September 18, 2017, the Court granted summary

judgment as to Defendants Loucks, Peek, and Els based on Waters’s failure to exhaust his

administrative remedies against them (Doc. 47).

       On April 30, 2018, Defendant Brown filed a motion for summary judgment, arguing that

there is no evidence to suggest that she acted with a sufficiently culpable state of mind to support

a claim of deliberate indifference. Waters did not respond to the motion for summary judgment,

despite being informed that the failure to respond may, in the Court’s discretion, be considered

an admission of the merits of the motion (Doc. 60).

       On October 1, 2018, Magistrate Judge Wilkerson issued the Report and Recommendation

currently before the Court (Doc. 61). He found the facts set forth in Defendant Brown’s motion to

be undisputed and recommended that the Court grant Defendant Brown’s motion for summary

judgment because there is insufficient evidence upon which a jury could find that Brown was

deliberately indifferent.

       Where timely objections are filed, this Court must undertake a de novo review of the Report

and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); Harper v.

City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v. Chalmers, 965 F.2d

298, 301 (7th Cir. 1992). The Court may accept, reject or modify the magistrate judge’s

recommended decision. Harper, 824 F. Supp. at 788. In making this determination, the Court must

look at all of the evidence contained in the record and give “fresh consideration to those issues to

which specific objections have been made.” Id., quoting 12 Charles Alan Wright et al., Federal

Practice and Procedure 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part). Where neither timely nor

specific objections to the Report and Recommendation are made, pursuant to 28 U.S.C. 636(b),

however, this Court need not conduct a de novo review of the Report and Recommendation. See

Thomas v. Arn, 474 U.S. 140 (1985).




                                            Page 2 of 3
       The Court has considered the evidence and fully agrees with the findings, analysis, and

conclusions of Magistrate Judge Wilkerson. Specifically, the Court agrees with Magistrate Judge

Wilkerson that there is insufficient evidence upon which a jury could find that Defendant

Brown had actual knowledge of the serious medical need. Although Waters sent a letter to

Defendant Brown regarding his request to see an eye doctor, there is no evidence indicating

that Defendant Brown received this letter, and Waters admitted that he did not know

whether Defendant Brown received it or not (Doc. 59-1, p. 8; Doc. 59-3). The earliest evidence

demonstrating that Defendant Brown had knowledge of Waters’s medical condition is the

February 17, 2016 grievance. As of that time, however, Waters had already been referred to

an outside specialist for testing (Doc. 59-1, p. 8). Thus, the Court agrees with Magistrate Judge

Wilkerson that there is insufficient evidence upon which a jury could find that Defendant

Brown was deliberately indifferent to Waters’s eye condition.

       For these reasons, the Court ADOPTS Magistrate Judge Wilkerson’s Report and

Recommendation (Doc. 61) and GRANTS the Motion for Summary Judgment (Doc. 58) filed by

Defendant Brown. Defendant Brown is DISMISSED with prejudice.

       Waters has until November 9, 2018 to identify the unknown medical personnel left in this

case. If Waters fails to identify the unknown medical personnel by that time, the Court will

dismiss this entire action for failure to prosecute under Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

       DATED: October 29, 2018


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United States District Judge




                                           Page 3 of 3
